Citation Nr: 1625364	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-05 719	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee on the basis of limitation of flexion.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee on the basis of limitation of extension, rated noncompensable prior to January 22, 2011 and 30 percent disabling since that date.

3.  Entitlement to a rating in excess of 10 percent for left knee meniscus tear with degenerative joint disease on the basis of limitation of flexion (except for a period when a temporary total rating was in effect).

4.  Entitlement to an increased rating for left knee meniscus tear with degenerative joint disease on the basis of limitation of extension, rated noncompensable prior to January 22, 2011 and 30 percent disabling since that date (except for a period when a temporary total rating was in effect).

5.  Entitlement to an increased rating for left knee meniscus tear with degenerative joint disease on the basis of instability, rated noncompensable prior to January 22, 2011 and 20 percent disabling since that date (except for a period when a temporary total rating was in effect).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to ratings in excess of 10 percent for right knee pain with degenerative joint disease and left knee meniscus tear with degenerative joint disease.

In September 2007, the RO assigned a temporary total (100 percent) rating for the service-connected left knee disability due to surgical or other treatment requiring convalescence, effective from May 3, 2007 through June 30, 2007.  A 10 percent rating was resumed from July 1, 2007. 

As the Veteran was granted a total rating from May 3, 2007 through June 30, 2007 for his service-connected left knee disability, the ratings for the left knee disability during the period when a temporary total rating was assigned will not be addressed by the Board.
 
In December 2010, the Board remanded the issues of entitlement to increased ratings for the service-connected right and left knee disabilities for further development.

In December 2011, the RO granted separate 30 percent ratings for the service-connected right and left knee disabilities on the basis of limitation of extension and a separate 10 percent rating for the service-connected left knee disability on the basis of instability.  These ratings were all effective from January 22, 2011.

In June 2012, the Board remanded the issues of entitlement to increased ratings for the service-connected right and left knee disabilities and the inferred issue of entitlement to a TDIU in order to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before a VLJ at a February 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing is included in the file.

The Board remanded all matters listed above in June 2013 for further development.

In March 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the February 2013 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).   The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to respond to the March 2016 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.  

The Board notes that the June 2013 remand included the issues of entitlement to an effective date earlier than January 22, 2011 for the grant of service connection and separate 30 percent ratings for the service-connected right and left knee disabilities on the basis of limitation of extension and the grant of service connection and a separate 20 percent rating for the service-connected left knee disability on the basis of instability.  These matters were remanded for issuance of a statement of the case (SOC).  

The issues pertaining to the ratings assigned for limitation of right and left knee extension and left knee instability may be phrased in various manners.  The issues may be phrased as entitlement to an effective date earlier than January 22, 2011 for the grant of a 30 percent rating for limitation of right and left knee extension and a 10 percent rating for left knee instability.  The issues may also be phrased as entitlement to increased ratings for the service-connected right and left knee disabilities on the basis of limitation of extension, rated noncompensable prior to January 22, 2011 and 30 percent disabling since that date, and entitlement to an increased rating for the service-connected left knee disability on the basis of instability, rated noncompensable prior to January 22, 2011 and 20 percent disabling since that date.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  

Here, the Board has not included the separate earlier effective date issues listed in the June 2013 remand and has phrased the increased rating issues as set forth on the title page because, in essence, the RO granted staged ratings for the service-connected knee disabilities by way of the December 2011 rating decision.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board's adjudication of the increased rating issues listed above will include consideration of, among other things, whether compensable/increased ratings for the service-connected knee disabilities on the basis of limitation of extension and instability are warranted at any time during the claim period (to include during the period prior to January 22, 2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected knee disabilities may have worsened since his last VA examination in July 2011.  For example, the July 2011 examination report reflects that there was no objective evidence of right knee instability, that there was objective evidence of only left knee effusion, and that the Veteran used knee braces and a walker to assist with ambulation.  The February 2013 hearing transcript, a February 2014 MRI report from Premier Open MRI at Baptist, an April 2014 examination report from Neurology Associates of North Florida, and a November 2014 "Authorization to Disclose Information to the Department of Veterans Affairs" form (VA Form 21-4142), however, indicate that there was objective evidence of right knee effusion and that the Veteran reported that he experienced bilateral knee instability, that all of his pains (including knee pain) had been aggravated by falls, and that he was wheelchair bound.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected knee disabilities is triggered.

With respect to the claim for a TDIU, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, however, the evidence relating to whether the Veteran is unemployable does not indicated whether this unemployability is due to the service connected knee, shoulder, and toe disabilities as opposed to the Veteran's other disabilities including neuropathy and dizziness and headaches.  The Board therefore finds that a VA Social and Industrial Survey that provides an updated and full description of the effects of his service-connected disabilities on his employability is warranted.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(1),(2).

A January 2014 examination report from Jacksonville Orthopaedic Institute-Riverside reveals that the Veteran received relevant treatment from Dr. Whitmore. When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Dr. Whitmore.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

Lastly, the evidence reflects that copies of a February 2015 supplemental statement of the case (SSOC) were mailed to the Veteran and his representative, but that one of these copies was returned as undeliverable.  Thus, the Board must assume that the Veteran and/or his representative did not receive the February 2015 SSOC.  As such, in order to ensure due process, a remand is also necessary to resend a copy of the SSOC to the Veteran and his representative.
Accordingly, the case is REMANDED for the following action:

1.  Re-send a copy of the February 2015 SSOC to the Veteran and his representative.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a knee disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a knee disability from Dr. Whitmore (see the January 2014 examination report from Jacksonville Orthopaedic Institute-Riverside) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a) all records from the North Florida/South Georgia Veterans Health System dated from December 2014 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right and left knee flexion and extension shall be reported in degrees.  The examiner should also specifically answer the following question with respect to both knee flexion and extension:

What is the extent of any additional limitation of knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups? 

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner should provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his knee disabilities.  

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., left knee meniscus tear with degenerative joint disease; right knee degenerative joint disease; a left shoulder injury; a left great toe fracture; and a right great toe fracture) on his employability.  

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor should provide reasons for any opinion given.

The surveyor is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

6.  If a full benefit sought on appeal remains denied, issue an SSOC.  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




